UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     DWIGHT A. SUGGS,                                DOCKET NUMBER
                  Appellant,                         SF-0752-09-0734-C-2

                  v.

     DEPARTMENT OF VETERANS                          DATE: February 11, 2015
       AFFAIRS,
                 Agency.



             THIS FINAL ORDER IS NO NPRECEDENTIAL *

           Dwight A. Suggs, Los Angeles, California, pro se.

           Evan Stein, Esquire, Los Angeles, California, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1        The appellant has filed a petition for review of the compliance initial
     decision, which denied his petition for enforcement.            Generally, we grant
     petitions such as this one only when:       the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous

     *
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, and based on the following
     points and authorities, we conclude that the petitioner has not established any
     basis under section 1201.115 for granting the petition for review. Therefore, we
     DENY the petition for review and AFFIRM the initial decision, which is now the
     Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2        The appellant’s petition for enforcement alleged noncompliance with a final
     Board order that mitigated a removal action to a 30-day suspension. See Suggs v.
     Department of Veterans Affairs, 113 M.S.P.R. 671 (2010), aff’d, 415 F. App’x
     240 (Fed. Cir. 2011). The compliance initial decision stated that calculations as
     to annual and sick leave were complex and required an audit, but that the agency
     ultimately produced documentation that 143 hours of sick leave and 288 hours of
     annual leave were restored to the appellant and that the agency had waived a debt
     of $4,017.60 that was incurred as a result of a portion of the annual leave being
     restored. Finding that the agency had submitted relevant, material, and credible
     evidence of compliance with the Board’s final order, and noting that the appellant
     had not disputed or otherwise objected to the evidence or the restored hours, the
     administrative judge found the agency in compliance and denied the petition for
     enforcement.
¶3        On review, the appellant still does not dispute or otherwise object to the
     agency’s evidence of compliance. He instead argues that achieving compliance
     required too much time and effort and asserts a lack of reimbursement for
     out-of-pocket expenses he incurred in pursuing his petition for enforcement.
                                                                                  3

Petition for Review File, Tab 1. While we understand the appellant’s frustration
with the agency’s delay in complying with the Board’s final decision, once
compliance is obtained, the compliance matter is moot. See Henry v. Department
of Veterans Affairs, 108 M.S.P.R. 458, ¶ 25 (2008); Woodson v. Department of
Agriculture, 94 M.S.P.R. 289, ¶ 8 (2003).        We also note that the Board’s
regulations do not provide for out-of-pocket costs in a petition for enforcement.
See 5 C.F.R. §§ 1201.181-.183, 1201.202.

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
     You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
                                                                                4

Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.